Citation Nr: 1022621	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-30 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cholecystectomy 
scar.  

2.  Entitlement to service connection for residuals of a left 
foot injury.  

3.  Entitlement to service connection for residuals of a 
spider bite injury to the right shin.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to May 
1984, from March 2003 to May 2004, and periods of active 
service in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 decision rendered by the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issues of service connection for residuals of a left foot 
injury and a spider bite injury to the right shin are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

During a period of active duty for training in the Army 
National Guard in June 2002, the appellant underwent a 
surgical a cholecystectomy, resulting in a residual scar.  

CONCLUSION OF LAW

The criteria for service connection for a surgical scar, as a 
residual of a cholecystectomy, are met.  32 U.S.C.A. § 502; 
38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.203, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his or her claim.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In this case, by a letter of October 2007, the RO 
generally advised the appellant of the criteria for claims 
for service connection and provided an opportunity to submit 
any evidence pertinent to the claim.  However, in view of the 
Board's favorable decision in this appeal, further assistance 
is unnecessary to aid the appellant in substantiating the 
claim.

II.  Analysis

On June 3, 2002, the appellant was admitted to the Freeman 
Neosho Hospital with complaints of upper and diffuse 
abdominal pains.  He reported a history of having similar 
episode three to four years prior that had spontaneously 
resolved.  He also noted a history of having a perforated 
appendix in 1980 that required a long midline incision to 
drain postoperative abscesses.  An ultrasound study of the 
gallbladder revealed numerous gallstones, cholelithiasis, and 
gallbladder wall thickening.  On June 4, 2002, the appellant 
underwent a cholecystectomy.  

At the time of the surgical procedure, the appellant's Army 
National Guard unit had been ordered to a period of Annual 
Training from June 1, 2002, to June 15, 2002.  The duty 
station was listed as Camp Crowder.  The authority for the 
order was listed as 32 U.S.C. § 502.  

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-
time duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).

"Armed Forces" consists of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  38 C.F.R. § 3.1.

Additionally, National Guard duty is distinguishable from 
other Reserve service in that a member of the National Guard 
may be called to duty by the governor of their state.  
"[M]embers of the National Guard only serve the federal 
military when they are formally called into the military 
service of the United States [, at] all other times, National 
Guard members serve solely as members of the State militia 
under the command of a state governor."  Allen v. Nicholson, 
21 Vet. App. 54, 57 (2007).  "Therefore, to have basic 
eligibility for Veterans benefits based on a period of duty 
as a member of a state Army National Guard, a National 
Guardsman must have been ordered into Federal service by the 
President of the United States, see 10 U.S.C. § 12401, or 
must have performed "full-time duty" under the provisions 
of 32 U.S.C. §§ 316, 502, 503, 504, or 505."  Id at 58.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  

The United States Court of Appeals for Veterans Claims Court 
has held that a service department determination as to an 
individual's service shall be binding on the VA.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).  

Here, the Board has received service department records 
indicating that from June 1, 2002 to June 15, 2002, the 
appellant was ordered to a period of active training in the 
Army National Guard pursuant to 32 U.S.C. § 502.  Active duty 
for training is defined as "full-time duty" under section 
502.  38 U.S.C.A. § 101(22).  Hence, based upon the service 
department records, the appellant qualifies for basic 
eligibility for veterans benefits based on his period of duty 
as a member of the Army National Guard.  

Having established basic eligibility for VA benefits, the 
next question is whether the appellant has a current 
disability that is due to or aggravated by such service.  
38 C.F.R. § 3.303.  Here, the appellant has provided lay 
testimony describing current residuals of a cholecystectomy.  
In particular, in a January 2008 statement, he reported that 
he had a residual scar and that the scar "constantly itches 
and becomes inflamed."  The appellant is competent to report 
the existence of a scar and any associated symptomatology.  
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007)(holding that lay evidence can be competent and 
sufficient to establish a diagnosis when a layperson is 
competent to identify the medical condition).  In addition, 
his statements regarding the etiology of the current 
condition, in the absence of any evidence to the contrary, 
are competent as well.  

Thus, resolving reasonable doubt in the Veteran's favor, the 
Board determines that the criteria for service connection for 
a surgical scar, as residuals of a gallbladder removal 
surgery, has been met.  

ORDER

Service connection for a cholecystectomy scar is granted.  



REMAND

The Board finds that a remand of the claims for service 
connection for a left foot and a right shin disability is 
necessary as it is unclear if the Veteran was afforded proper 
notice to appear for a VA examination.  

On the Veteran's application seeking VA compensation 
benefits, he listed an address on Texas Avenue.  Thereafter, 
in August 2008, the record reflects that the Veteran was 
scheduled for a VA examination.  The notice letter is not of 
record.  However, a Compensation and Pension Examination 
Inquiry record in the file appears to indicate that the 
notice was sent to an address on University.   

Later, on the Veteran's VA Form 9, the Veteran indicated that 
he did not receive notice to appear at the VA examination.  
He again listed an address on Texas Avenue.  

A second Compensation and Pension Examination Inquiry is of 
record.  This record again lists an address on University.  
On the bottom of the record, in the General Remarks section 
it indicates "Patient's address/phone provided by VBA 
differs from VHA's database.  Please verify address for 
accuracy before mailing examination notification letter.  The 
record then lists the Veteran's address on Texas Avenue.  

While the record indicates that the Veteran failed to report 
to a VA examination scheduled for September 9, 2009, a 
notification letter is not of record and it remains unclear 
which address was used to notify the Veteran to report to the 
examination.  

Once VA undertakes the effort to provide an examination for a 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided.  Daves v. Nicholson, 
21 Vet. App. 46 (2007); Cf. Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  Accordingly, on remand, the Veteran should 
again be afforded an opportunity to attend a VA examination 
and the RO must ensure that notice is provided to the 
Veteran's address of record.  

Finally, the Board notes that while these matters are being 
remanded, the Veteran is reminded that it remains his 
responsibility to submit evidence to support his claim.  
38 U.S.C.A. § 5107(a).  

Accordingly, these matters are REMANDED for the following 
action:

1.  Schedule the Veteran for an 
examination to determine the nature and 
extent of any current left foot disability 
or residual spider bite disability to the 
right shin.  All indicated tests and 
studies must be performed.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  If a left foot or right 
shin disability is diagnosed, the examiner 
must identify and explain the elements 
supporting the diagnosis.  The examiner 
must then opine whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that any current 
left foot or right shin disability is the 
result of an injury sustained in-service.  
The examiner must provide a full rationale 
for any opinion offered.  If the examiner 
cannot offer an opinion without resorting 
to speculation, he or she must so state 
and explain why speculation is required to 
reach the opinion offered.  

2.  The RO must notify the appellant that 
it is his responsibility to report for the 
examination, to cooperate in the 
development of the claim, and the 
consequences for failure to report for a 
VA examination 38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the RO 
should issue a supplemental statement of 
the case and afford the appellant and his 
representative an appropriate opportunity 
to respond before the case is returned to 
the Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


